Citation Nr: 1235180	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to the non-service-connected bilateral hearing loss.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2000 to November 2003.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  

The Board recognizes that the Veteran has not perfected the appeals concerning his right knee disorder and neck disorder claims (namely, the Veteran has not filed a Substantive Appeal).  Specifically, after the RO issued a Statement of the Case (SOC) in May 2009, the Veteran did not file a Substantive Appeal (on VA Form 9) for these claims.  Nonetheless, the RO then issued a Supplemental SOC (SSOC) in December 2009 for these issues.  The Veteran's representative also submitted a VA Form 646 (Statement of Accredited Representative) to the Board in September 2009 on these appeals.  Therefore, the Board finds that the VA took an action (namely, including the issues on the December 2009 SSOC) that reasonably led the Veteran and his representative to believe that the issues were on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived objection to untimeliness of Substantive Appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  Thus, the Board finds that these issues are properly before the Board and, as such, have been included on the first page of this decision. 

The Board has reframed the tinnitus issue based on a September 2009 private medical opinion, which suggested that the Veteran's tinnitus might be caused by his bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, the claims file currently contains a private audiological examination from the Benke Ear, Nose, and Throat Clinic dated in August 2009.  The Veteran was diagnosed with "classic noise induced sensorineural hearing loss, mid to high frequency."  The audiological examination results attached to this examination are displayed in graphical form, and have not been converted to an appropriate numerical form.  

The United States Court of Appeals for Veterans Claims (Court) has held that interpretation of a graphical audiogram is a finding of fact, to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist.  Savage v. Shinseki, __ Vet. App. ___, ___, No. 09-4406, slip op. (January 4, 2011) ("As statutory section 5103A makes clear, the Secretary is required to make 'reasonable efforts' to assist a claimant in developing his claim, and regulatory [38 C.F.R. § 19.9(a) (2011)] makes clear that part of those 'reasonable efforts' includes seeking clarification of unclear 'evidence,' which necessary includes medical examination reports of all kinds."). See Kelly, 7 Vet. App. at 471. See e.g., Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, 2 (Oct. 28, 2010) (nonprecedential) (noting that Board's failure to make factual findings by interpreting the audiograph resulted in the Board overlooking relevant audiometric data and was remandable error); Box v. Shinseki, No. 08-3038, 2010 WL 2640581, 3 (June 30, 2010) (nonprecedential) (indicating the Board had a duty to interpret a private audiological examination or if it could not do so to seek clarification).  

The Board finds that the graphical representation is unclear and may have several possible interpretations.  Thus, the Board is unable to interpret the graph, and further medical inquiry is necessary for a proper finding of fact to be rendered.  

Second, in his February 2007 Application for Compensation and/or Pension (VA Form 21-526), the Veteran stated that he was including photographs with his application.  These photographs are not currently in the claims file.  In a September 2012 statement, the Veteran's representative requested that the appeal be remanded, so that the Veteran could be provided the opportunity to submit these photographs.  Thus, upon remand, the Board finds that the RO should attempt to obtain the photographs from the Veteran, as these photographs may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Third, regarding the right knee disorder claim, a remand is required in order to afford the Veteran a VA examination and medical opinion.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding a current diagnosis, recent VA treatment records document a diagnosis of right knee arthralgia in February 2007.  Throughout his appeal, the Veteran has also reported right knee pain.  The Board finds that these pieces of evidence satisfy the requirement of competent evidence of a current disorder.

Regarding an in-service incurrence, an August 2003 Post-Deployment Assessment, contained in the Veteran's service treatment records (STRs), documents that the Veteran twisted his knee during his deployment in the Persian Gulf.  No further information is provided; however, this evidence satisfies the requirement of an in-service incurrence of a right knee disorder.  

Therefore, since the claims file contains medical and lay evidence of a current disorder and an in-service incurrence, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his right knee disorder.  To date, the Veteran has never been afforded a VA examination and medical opinion for this claim.  Thus, a VA examination and medical opinion are needed to determine whether the Veteran's right knee disorder is related to his active military service.  See McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Dallas, Texas, are dated from January 2008.  On remand, all pertinent records since this date should be obtained and added to the claims file.  All private treatment records contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking for the appropriate photographs of his military service, as described in his February 2007 Application for Compensation and/or Pension (VA Form 21-526).  If no additional evidence is received, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the Dallas, Texas, VAMC since January 2008 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Update all private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Contact the Benke Ear, Nose, and Throat Clinic and inquire as to whether the August 2009 audiological examination (which is in graphical format) was conducted by a state-licensed audiologist.  

The RO should also ask that the medical provider translate the graphical displays of the audiogram test results contained in the August 2009 private audiological examination to an appropriate numerical form.  Specifically, the private provider should be asked to provide a specific breakdown of the pure tone threshold average for each ear at the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz).  All records and/or responses received should be associated with the claims file.

If no response is received from the private provider, the Veteran should be informed in a letter of this fact.

5.  After obtaining the above records, schedule the Veteran for a VA joints examination with an appropriate expert to determine the nature and etiology of his claimed right knee disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a)  Does the Veteran have a current right knee disorder?  If so, state the diagnosis or diagnoses. 

(b)  If the VA examiner finds that the Veteran has a diagnosed right knee disorder, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed disorder had its onset during active duty, within one year of active duty, or whether such disability is otherwise related to the Veteran's military service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


